Exhibit 10.4

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

(Chief Technology Officer)

This Amended and Restated Executive Employment Agreement (the “Agreement”) is
entered into on July 30, 2012 and is effective as of July 1, 2012 (the
“Effective Date”), by and between Grand Canyon Education, Inc., a Delaware
corporation (the “Company”), and Joseph N. Mildenhall (“Executive”).

WHEREAS, the Company and Executive entered into an employment agreement dated
September 16, 2009 (the “Original Agreement”), and Executive has been employed
with the Company since that time; and

WHEREAS, the Company and Executive desire to amend and restate the Original
Agreement through the execution and delivery of this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

Employment. The Company desires to continue to employ Executive, and Executive
desires to continue such employment, upon the terms and conditions set forth
herein.

Duties.

Position. Executive is employed as Chief Technology Officer and shall have the
duties and responsibilities reasonably assigned to him from time to time by the
Company’s Chief Executive Officer (“CEO”) or Board of Directors (the “Board”).
Executive shall perform faithfully and diligently all duties assigned to
Executive. The Company reserves the right to modify Executive’s position and
duties at any time in its sole and absolute discretion, except that any material
diminution in Executive’s duties shall be subject to Section 7.3(ii).

Best Efforts/Full-time. Executive will expend Executive’s best efforts on behalf
of the Company, and will abide by all policies and decisions made by the
Company, as well as all applicable federal, state and local laws, regulations or
ordinances. Executive will act in the best interest of the Company at all times.
Executive shall devote Executive’s full business time and efforts to the
performance of Executive’s assigned duties for the Company, unless Executive
notifies the Board and CEO in advance of Executive’s intent to engage in other
paid work and receives the Board’s and CEO’s express written consent to do so.
Notwithstanding the foregoing, Executive will be permitted to serve as an
outside director on the board of directors for corporate, civic, nonprofit or
charitable entities, so long as Executive obtains the consent of the Board and
provided such entities are not competitive with the Company and subject to the
provisions of Section 9.

Work Location. Executive’s principal place of work shall be located in Phoenix,
Arizona, or such other location as the Company may direct from time to time.



--------------------------------------------------------------------------------

Term.

Initial Term. The employment relationship pursuant to this Agreement shall be
for an initial term commencing on the Effective Date and continuing for a period
of four (4) years following such date (the “Initial Term”), unless sooner
terminated in accordance with Section 7.

Renewal. Upon expiration of the Initial Term and each Renewal Term, this
Agreement will automatically renew for subsequent one (1) year terms (each a
“Renewal Term”) unless either party provides ninety (90) days’ advance written
notice to the other that the Company or Executive does not wish to renew the
Agreement for a subsequent Renewal Term. In the event either party gives notice
of nonrenewal pursuant to this Section 3.2, this Agreement will expire at the
end of the then current term. The Initial Term and each subsequent Renewal Term
are referred to collectively as the “Term”.

Compensation.

Base Salary. As compensation for Executive’s performance of Executive’s duties
hereunder, effective beginning on the Effective Date the Company shall pay to
Executive an initial Base Salary at the rate of Three-Hundred Ten Thousand
Five-Hundred Dollars ($310,500.00) per year, payable in accordance with the
normal payroll practices of the Company, less required deductions for state and
federal withholding tax, social security and all other employment taxes and
payroll deductions. In the event Executive’s employment under this Agreement is
terminated by either party, for any reason, Executive will earn the Base Salary
prorated to the date of termination, except as otherwise set forth herein.
Executive’s Base Salary shall be reviewed annually by the Compensation Committee
of the Board (the “Compensation Committee”).

Incentive Compensation. Executive will be eligible to earn incentive
compensation in the form of an annual bonus for each fiscal year of the Company,
to be awarded under the Company’s annual cash incentive plan as then in effect,
with a target amount equal to fifty percent (50%) of Executive’s Base Salary
(the “Target Bonus”). The Compensation Committee will determine the actual
amount of the bonus earned by Executive for any year, which may be more or less
than the Target Bonus, and will base such determination upon both the Company’s
achievement of overall performance metrics for the year and Executive’s
achievement of individual performance metrics as agreed upon by the Compensation
Committee and Executive. Earned bonus amounts, if any, shall be paid within two
and one-half months following the end of the applicable Company fiscal year.

Equity Awards. Executive will be eligible to receive stock, option or other
equity awards (each, an “Equity Award”) under the Company’s applicable equity
incentive plan as then in effect (the “Plan”), as determined by the Compensation
Committee. Any such Equity Award will be subject to the terms and conditions of
the Plan and an applicable form of agreement for such Equity Award specified by
the Compensation Committee, which Executive will be required to sign as a
condition of retaining the Equity Award.

Customary Fringe Benefits. Executive will be eligible for all customary and
usual fringe benefits generally available to senior management of the Company,
subject to the terms and conditions of the Company’s benefit plan documents. The
Company reserves the right to change or eliminate fringe benefits on a
prospective basis, at any time, effective upon notice to Executive.

Business Expenses. Executive will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive’s
duties on behalf of the Company. To obtain reimbursement, expenses must be
submitted promptly with appropriate supporting documentation and will be
reimbursed in accordance with the Company’s policies. Any reimbursement
Executive is entitled to receive shall (a) be paid no later than the last day of
Executive’s tax year following the tax year in which the expense was incurred,
(b) not affect or be affected by any other expenses that are eligible for
reimbursement in any other tax year of Executive, and (c) not be subject to
liquidation or exchange for another benefit.

 

2



--------------------------------------------------------------------------------

Termination of Executive’s Employment.

Termination for Cause by Company. Although the Company anticipates the
continuation of a mutually rewarding employment relationship with Executive, the
Company may terminate Executive’s employment immediately at any time for Cause.
For purposes of this Agreement, “Cause” is defined as: (a) acts or omissions
constituting gross negligence, recklessness or willful misconduct on the part of
Executive with respect to Executive’s obligations or otherwise relating to the
business of the Company; (b) Executive’s material breach of this Agreement,
including, without limitation, any breach of Section 8, Section 9 or Section 11;
(c) Executive’s breach of the Company’s Employee Nondisclosure and Assignment
Agreement (a signed copy of which was delivered to the Company with the Original
Agreement) (the “Nondisclosure Agreement”); (d) Executive’s conviction or entry
of a plea of nolo contendere for fraud, misappropriation or embezzlement, or any
felony or crime of moral turpitude; (e) Executive’s inability to perform the
essential functions of Executive’s position, with or without reasonable
accommodation, due to a mental or physical disability; (f) Executive’s willful
neglect of duties as determined in the sole and exclusive discretion of the
Board, provided that Executive has received written notice of the action or
omission giving rise to such determination and has failed to remedy such
situation to the satisfaction of the Board within thirty (30) days following
receipt of such written notice, unless Executive’s action or omission is not
subject to cure, in which case no such notice shall be required, or
(g) Executive’s death. In the event Executive’s employment is terminated in
accordance with this Section 7.1, Executive shall be entitled to receive only
Executive’s Base Salary then in effect, prorated to the date of Executive’s
termination of employment with the Company (the “Termination Date”), and all
amounts and benefits earned or incurred pursuant to Sections 5 and 6 through the
Termination Date. All other Company obligations to Executive pursuant to this
Agreement will be automatically terminated and completely extinguished as of the
Termination Date, but will be subject to the surviving provisions of this
Agreement set forth in Section 14.8. Executive will not be entitled to receive
the Severance Package described in Section 7.2. Any termination pursuant to this
Section 7.1 shall be evidenced by a resolution or written consent of the Board,
and the Company shall provide Executive with a copy of such resolution or
written consent, certified by the Secretary of the Company, upon Executive’s
written request.

Termination Without Cause by Company. The Company may terminate Executive’s
employment under this Agreement without Cause at any time upon written notice to
Executive. In the event of such termination, Executive will receive Executive’s
Base Salary then in effect, prorated to the Termination Date, and all amounts
and benefits earned or incurred pursuant to Sections 5 and 6 through the
Termination Date. In addition, subject to Sections 7.7 and 7.9, Executive will
be entitled to receive a “Severance Package” that shall consist of:

severance in an amount equal to the sum of (i) twelve (12) months of Executive’s
Base Salary then in effect on the Termination Date, and (ii) 100% of Executive’s
Target Bonus for the fiscal year in which the Termination Date occurs, with the
total of such amounts to be payable over twelve (12) months in equal
installments in accordance with the Company’s regular payroll cycle, commencing
with the first payroll date occurring on or after the 60th day following the
Termination Date;

payment by the Company of the premiums required to continue Executive’s group
health care coverage under the applicable provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) for a period (the “COBRA Payment
Period”) ending on the earlier of (i) twelve (12) months following the
Termination Date or (ii) the date on which Executive becomes eligible for health
coverage through another employer, provided in any event that Executive timely
elects to continue and remains eligible for these benefits under COBRA; and

 

3



--------------------------------------------------------------------------------

acceleration of the vesting of any outstanding time-based Equity Awards to the
extent that such Equity Awards would have vested in accordance with their terms
had Executive’s employment with the Company continued uninterrupted until the
first anniversary of the Termination Date.

Notwithstanding Section 7.2(b), if the Company determines, in its sole
discretion, that the payment of the COBRA premiums would result in a violation
of the nondiscrimination rules of Section 105(h)(2) of the Internal Revenue Code
of 1986, as amended (the “Code”), or any statute or regulation of similar effect
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of providing the COBRA premiums, the Company, in its sole discretion,
may elect to instead pay Executive on the first day of each month of the COBRA
Payment Period, a fully taxable cash payment equal to the COBRA premiums for
that month, subject to applicable tax withholdings (such amount, the “Special
Severance Payment,” which shall be treated as part of the Severance Package),
for the remainder of the COBRA Payment Period. Executive may, but is not
obligated to, use such Special Severance Payment toward the cost of COBRA
premiums. All other Company obligations to Executive will be automatically
terminated and completely extinguished, but will be subject to the surviving
provisions of this Agreement set forth in Section 14.8.

Voluntary Resignation by Executive for Good Reason. Executive may voluntarily
resign Executive’s position with the Company for Good Reason at any time on
thirty (30) days’ advance written notice to the Company. In the event of
Executive’s resignation for Good Reason, Executive will be entitled to receive
Executive’s Base Salary then in effect, prorated to the Termination Date, and
all amounts and benefits earned or incurred pursuant to Sections 5 and 6 through
the Termination Date. In addition, subject to Sections 7.7 and 7.9, Executive
will be entitled to receive the Severance Package described in Section 7.2. All
other Company obligations to Executive pursuant to this Agreement will be
automatically terminated and completely extinguished, but will be subject to the
surviving provisions of this Agreement set forth in Section 14.8. Executive will
be deemed to have resigned for Good Reason if Executive voluntarily terminates
his employment with the Company within ninety (90) days following the first
occurrence of a condition constituting Good Reason. “Good Reason” means the
occurrence of any of the following conditions without Executive’s written
consent, which condition(s) remain(s) in effect thirty (30) days after Executive
provides written notice to the Company of such condition(s): (i) a material
reduction in Executive’s Base Salary as then in effect prior to such reduction,
other than as part of a salary reduction program among similar management
employees, (ii) a material diminution in Executive’s authority, duties or
responsibilities as an employee of the Company as they existed prior to such
change, or (iii) a relocation of Executive’s principal place of work which
increases Executive’s one-way commute distance by more than fifty (50) miles.
Executive will be deemed to have given consent to any condition(s) described in
this Section 7.3 if Executive does not provide written notice to the Company of
his intent to exercise his rights pursuant to this Section within thirty
(30) days following the first occurrence of such condition(s).

Voluntary Resignation by Executive Without Good Reason. Executive may
voluntarily resign Executive’s position with the Company without Good Reason at
any time on thirty (30) days’ advance written notice to the Company. In the
event of Executive’s resignation without Good Reason, Executive will be entitled
to receive only Executive’s Base Salary then in effect, prorated to the
Termination Date, and all amounts and benefits earned or incurred pursuant to
Sections 5 and 6 through the Termination Date. All other Company obligations to
Executive pursuant to this Agreement will be automatically terminated and
completely extinguished. Executive will not be entitled to receive the Severance
Package described in Section 7.2, but will be subject to the surviving
provisions of this Agreement set forth in Section 14.8.

 

4



--------------------------------------------------------------------------------

Termination After a Change in Control.

Severance Payment; Equity Award Acceleration. If, upon or within twelve
(12) months after a Change in Control (as that term is defined below),
Executive’s employment is terminated by the Company other than for Cause (as
defined in Section 7.1) or Executive resigns for Good Reason (as defined in
Section 7.3), then Executive shall be entitled to receive Executive’s Base
Salary then in effect, prorated to the Termination Date, and all amounts and
benefits earned or incurred pursuant to Sections 5 and 6 through the Termination
Date. In addition, subject to Sections 7.7 and 7.9, Executive will be entitled
to receive (i) the Severance Package described in Section 7.2 and (ii) to the
extent not yet vested, but subject to the terms of any agreement governing any
such Equity Award, any outstanding Equity Awards granted to Executive by the
Company shall vest in full as of the Termination Date. All other Company
obligations to Executive pursuant to this Agreement will be automatically
terminated and completely extinguished as of the Termination Date, but will be
subject to the surviving provisions of this Agreement set forth in Section 14.8.

Parachute Payments.

Notwithstanding any provision of this Agreement to the contrary, if any payment
or benefit Executive would receive pursuant to this Agreement or otherwise
(collectively, the “Payments”) would constitute a “parachute payment” within the
meaning of Section 280G of the Code, and, but for this sentence, would be
subject to the excise tax imposed by Section 4999 of the Code or any similar or
successor provision (the “Excise Tax”), then the aggregate amount of the
Payments will be either (i) the largest portion of the Payments that would
result in no portion of the Payments (after reduction) being subject to the
Excise Tax or (ii) the entire Payments, whichever amount after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate, net of
the maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes), results in Executive’s receipt, on an
after-tax basis, of the greatest amount of the Payments. Any reduction in the
Payments required by this Section will be made in the following order:
(A) reduction of cash payments; (B) reduction of accelerated vesting of Equity
Awards other than stock options; (C) reduction of accelerated vesting of stock
options; and (D) reduction of other benefits paid or provided to Executive. In
the event that acceleration of vesting of Equity Awards is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of such Equity Awards. If two or more Equity Awards are granted on the
same date, the accelerated vesting of each award will be reduced on a pro-rata
basis.

The professional firm engaged by the Company for general tax purposes as of the
day prior to the date of the event that might reasonably be anticipated to
result in Payments that would otherwise be subject to the Excise Tax will
perform the foregoing calculations. If the tax firm so engaged by the Company is
serving as accountant or auditor for the acquiring company, the Company will
appoint a nationally recognized tax firm to make the determinations required by
this Section. The Company will bear all expenses with respect to the
determinations by the tax firm required to be made by this Section. The Company
and Executive shall furnish the tax firm such information and documents as the
tax firm may reasonably request in order to make its required determination. The
tax firm will provide its calculations, together with detailed supporting
documentation, to the Company and Executive as soon as practicable following its
engagement. Any good faith determinations of the tax firm made hereunder will be
final, binding and conclusive upon the Company and Executive.

 

5



--------------------------------------------------------------------------------

Change in Control. A Change in Control is defined as any one of the following
occurrences:

Any “person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”)), becomes the “beneficial owner” (as
such term is defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities of the Company representing more than fifty percent
(50%) of the total fair market value or total combined voting power of the
Company’s then-outstanding securities entitled to vote generally in the election
of directors; provided, however, that a Change in Control shall not be deemed to
have occurred if such degree of beneficial ownership results from any of the
following: (A) an acquisition of securities by any person who on the Effective
Date is the beneficial owner of more than fifty percent (50%) of such voting
power, (B) any acquisition of securities directly from the Company, including,
without limitation, pursuant to or in connection with a public offering of
securities, (C) any acquisition of securities by the Company, (D) any
acquisition of securities by a trustee or other fiduciary under an employee
benefit plan of the Company, or (E) any acquisition of securities by an entity
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of the voting securities of the Company;
or

the sale or disposition of all or substantially all of the Company’s assets
(other than a sale or disposition to one or more subsidiaries of the Company),
or any transaction having similar effect is consummated; or

the Company is party to a merger or consolidation that results in the holders of
voting securities of the Company outstanding immediately prior thereto failing
to continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or

the dissolution or liquidation of the Company.

Termination of Employment Upon Nonrenewal. In the event either party decides not
to renew this Agreement for a subsequent term in accordance with Section 3.2,
this Agreement will expire automatically upon completion of the then effective
Term, and Executive’s employment with the Company will thereupon terminate.
Executive will be entitled to receive only Executive’s Base Salary then in
effect, prorated to the Termination Date, and all amounts and benefits earned or
incurred pursuant to Sections 5 and 6 through the Termination Date. All other
Company obligations to Executive pursuant to this Agreement will be
automatically terminated and completely extinguished. Executive will not be
entitled to receive the Severance Package described in Section 7.2, but will be
subject to the surviving provisions of this Agreement as set forth in
Section 14.8.

Conditions to Severance Package. Executive will only be entitled to receive the
Severance Package if, on or before the 60th day following the Termination Date,
Executive executes a full general release, releasing all claims, known or
unknown, that Executive may have against the Company and its officers,
directors, employees and affiliated companies arising out of or any way related
to Executive’s employment or termination of employment with the Company, and the
period for revocation, if any, of such release has lapsed without the release
having been revoked. In the event that Executive breaches any of the covenants
contained in Sections 9 (“Other Covenants”), 10 (“Confidentiality and
Proprietary Rights”) or 11 (“Non-Competition; Nonsolicitation of Company
Employees”), the Company shall have the right to (a) terminate further provision
of any portion of the Severance Package not yet paid or provided, (b) seek
reimbursement from Executive for any and all portions of the Severance Package
previously paid or provided to Executive, (c) recover from Executive all shares
of Company stock acquired by Executive pursuant to Equity Awards the vesting of
which was accelerated by reason of the Severance Package (or the proceeds
therefrom, reduced by any exercise or pursuant price paid to acquire such
shares), and (d) immediately cancel all portions of Equity Awards the vesting of
which was accelerated by reason of the Severance Package.

 

6



--------------------------------------------------------------------------------

Resignation of Board or Other Positions. Executive agrees that should
Executive’s employment terminate for any reason, Executive will immediately
resign all other positions (including board membership) Executive may hold on
behalf of the Company.

Application of Section 409A.

Notwithstanding anything set forth in this Agreement to the contrary, no amount
payable pursuant to this Agreement on account of Executive’s termination of
employment with the Company which constitutes a “deferral of compensation”
within the meaning of the Treasury Regulations issued pursuant to Section 409A
of the Code (the “Section 409A Regulations”) shall be paid unless and until
Executive has incurred a “separation from service” within the meaning of the
Section 409A Regulations. Furthermore, if Executive is a “specified employee”
within the meaning of the Section 409A Regulations as of the date of Executive’s
separation from service, no amount that constitutes a deferral of compensation
which is payable on account of Executive’s separation from service shall be paid
to Executive before the date (the “Delayed Payment Date”) which is first day of
the seventh month after the date of Executive’s separation from service or, if
earlier, the date of Executive’s death following such separation from service.
All such amounts that would, but for this Section 7.9(a), become payable prior
to the Delayed Payment Date will be accumulated and paid on the Delayed Payment
Date.

It is the intent of the Company and Executive that any right of Executive to
receive installment payments hereunder shall, for all purposes of Section 409A
of the Code, be treated as a right to a series of separate payments.

The Company intends that income provided to Executive pursuant to this Agreement
will not be subject to taxation under Section 409A of the Code. The provisions
of this Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A of the Code. However, the Company does
not guarantee any particular tax effect for income provided to Executive
pursuant to this Agreement. In any event, except for the Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Executive, the Company shall not be responsible
for the payment of any applicable taxes incurred by Executive on compensation
paid or provided to Executive pursuant to this Agreement.

No Violation of Rights of Third Parties. Executive represents and warrants to
the Company that Executive is not currently a party, and will not become a
party, to any other agreement that is in conflict with, or will prevent
Executive from complying with, this Agreement. Executive further represents and
warrants to the Company that Executive’s performance of all of the terms of this
Agreement as an employee of the Company does not and will not breach any
agreement to keep in confidence any proprietary information, knowledge, or data
acquired by Executive in confidence or trust prior to Executive’s employment
with the Company. Executive acknowledges and agrees that the representations and
warranties in this Section 8 are a material part of this Agreement.

Other Covenants. Executive hereby makes the following covenants, each of which
Executive acknowledges and agrees are a material part of this Agreement:

 

7



--------------------------------------------------------------------------------

During the Term, Executive will not (a) breach any agreement to keep in
confidence any confidential or proprietary information, knowledge or data
acquired by Executive prior to Executive’s employment with Company, or
(b) disclose to the Company, or use or induce the Company to use, any
confidential or proprietary information or material belonging to any previous
employer or any other third party. Executive acknowledges that the Company has
specifically instructed Executive not to breach any such agreement or make any
such disclosures to the Company.

During the Term, Executive will not engage in any work or activity, paid or
unpaid, that creates an actual conflict of interest with the Company. Such work
shall include, but is not limited to, directly or indirectly competing with the
Company in any way, or acting as an officer, director, employee, consultant,
stockholder, volunteer, lender, or agent of any business enterprise of the same
nature as, or which is in direct competition with, the business in which the
Company is now engaged or in which the Company becomes engaged during the Term,
as may be determined by the Company in its sole discretion. If the Company
believes such a conflict exists during the Term, the Company may ask Executive
to choose to discontinue the other work or activity or resign employment with
the Company.

During the Term and after the termination thereof, neither Executive nor the
Company will disparage each other, or the Company’s products, services, agents
or employees.

During the Term and after the termination thereof, at the Company’s expense and
upon its reasonable request, Executive will cooperate and assist the Company in
its defense or prosecution of any disputes, differences, grievances, claims,
charges, or complaints between the Company and any third party, which assistance
will include testifying on the Company’s behalf in connection with any such
matter or performing any other task reasonably requested by the Company in
connection therewith.

Confidentiality and Proprietary Rights. Executive agrees to continue to abide by
the Nondisclosure Agreement, which is incorporated herein by reference.

Non-Competition; Nonsolicitation of Company’s Employees. Executive acknowledges
that in the course of his employment with the Company he will serve as a member
of the Company’s senior management and will become familiar with the Company’s
trade secrets and with other confidential and proprietary information and that
his services will be of special, unique and extraordinary value to the Company.
Executive further acknowledges that the Company’s business, a substantial
portion of which is conducted online, is national in scope and that the Company,
in the course of such business, recruits students and faculty throughout the
United States, works with vendors throughout the United States, and competes
with other companies located throughout the United States. Therefore, in
consideration of the foregoing, Executive agrees that, during the Term, and
during the twelve-month (12) month period following the Term, he shall not
directly or indirectly anywhere within the United States of America (a) own
(except ownership of less than 1% of any class of securities which are listed
for trading on any securities exchange or which are traded in the
over-the-counter market), manage, control, participate in, consult with, render
services for, be employed by, or in any manner engage in the operation of (i) a
for-profit, post-secondary education institution, or (ii) any other business of
the Company in which Executive had significant involvement prior to Executive’s
separation; (b) solicit funds on behalf of, or for the benefit of, any
for-profit, post-secondary education institution (other than the Company) or any
other entity that competes with the Company; (c) solicit individuals who are
current or prospective students of the Company to be students for any other
for-profit, post-secondary education institution; (d) induce or attempt to
induce any employee of the Company to leave the employ of the Company, or in any
way interfere with the relationship between the Company and any employee
thereof, or (e) induce or attempt to induce any student, customer, supplier,
licensee or other business relation of the Company to cease doing business with,
or modify its business relationship with, the Company, or in any way interfere
with or hinder the relationship between any such student, customer, supplier,
licensee or business relation and the Company.

 

8



--------------------------------------------------------------------------------

Injunctive Relief. Executive acknowledges that Executive’s breach of the
covenants contained in Sections 9, 10 and 11 hereof (collectively “Covenants”)
would cause irreparable injury to the Company and agrees that in the event of
any such breach, the Company shall be entitled to seek temporary, preliminary
and permanent injunctive relief without the necessity of proving actual damages
or posting any bond or other security in addition to any other relief to which
the Company may be entitled and other remedies Company may exercise under this
Agreement or otherwise.

Insurance; Indemnification.

During the Term, Executive will be covered by the Company’s director and officer
insurance policy to the same extent as all other senior executive officers of
the Company.

Following the execution of this Agreement, the director and officer
indemnification agreement executed by the Company and Executive will continue in
effect in accordance with its terms.

General Provisions.

Successors and Assigns. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company. Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement.

Waiver. Either party’s failure to enforce any provision of this Agreement shall
not in any way be construed as a waiver of any such provision, or prevent that
party thereafter from enforcing each and every other provision of this
Agreement.

Attorneys’ Fees. In the event of a dispute involving the interpretation or
enforcement of this Agreement, a court shall award attorneys’ fees and costs to
the prevailing party.

Severability. In the event any provision of this Agreement is found to be
unenforceable by a court of competent jurisdiction, such provision shall be
deemed modified to the extent necessary to allow enforceability of the provision
as so limited, it being intended that the parties shall receive the benefit
contemplated herein to the fullest extent permitted by law. If a deemed
modification is not satisfactory in the judgment of such court, the
unenforceable provision shall be deemed deleted, and the validity and
enforceability of the remaining provisions shall not be affected thereby.

Interpretation; Construction. The headings set forth in this Agreement are for
convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.

Governing Law; Forum. This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of Arizona . Each
party consents to the jurisdiction and venue of the state or federal courts in
Phoenix, Arizona, if applicable, in any action, suit, or proceeding arising out
of or relating to this Agreement, and agrees that the state or federal courts in
Phoenix, Arizona shall have exclusive jurisdiction over any dispute arising
between the parties related to this Agreement or Executive’s employment with the
Company.

 

9



--------------------------------------------------------------------------------

Notices. Any notice required or permitted by this Agreement shall be in writing
and shall be delivered as follows with notice deemed given as indicated: (a) by
personal delivery when delivered personally; (b) by overnight courier upon
written verification of receipt; (c) by telecopy or facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (d) by certified or
registered mail, return receipt requested, upon verification of receipt. Notice
shall be sent to the addresses set forth under the signatures below, or such
other address as either party may specify in writing.

Survival. Sections 9 (“Other Covenants”), 10 (“Confidentiality and Proprietary
Rights”), 11 (“Non-Competition; Nonsolicitation of Company’s Employees”),
12 (“Injunctive Relief”), 14 (“General Provisions”) and 15 (“Entire Agreement”)
of this Agreement shall survive termination of Executive’s employment with the
Company.

Entire Agreement. This Agreement, including the Nondisclosure Agreement
incorporated herein by reference, constitutes the entire agreement between the
parties relating to this subject matter and supersedes all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral. This Agreement may be amended or modified only with the written consent of
Executive and the Board. No oral waiver, amendment or modification will be
effective under any circumstances whatsoever.

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

    JOSEPH N. MILDENHALL Dated: July 30, 2012     By:   /s/ Joseph N. Mildenhall
    Address:                  GRAND CANYON EDUCATION, INC. Dated: July 30, 2012
    By:   /s/ Brent D. Richardson     Name:   Brent D. Richardson     Title:  
Executive Chairman     Address:  

3300 West Camelback Road

Phoenix, Arizona 85017

 

10